Citation Nr: 0416794	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  The propriety of the reduction of the 10 percent rating 
assigned for subluxation of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
subpatellar arthritis.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a left knee disorder.

4.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this case.

The evidence of record contains an indication that the 
veteran may have received vocational rehabilitation.  The RO 
should obtain the veteran's vocational rehabilitation folder 
and associate it with the claims folder.

The RO should confirm that the evidence of record contains 
the veteran's current medical records regarding his claimed 
disorders, including current treatment records from the VA 
Medical Center (VAMC) in Fort Harrison, Montana.

In March 2003, the veteran was afforded a VA medical 
examination of his left knee with a family nurse 
practitioner.  The examiner should be afforded a VA 
examination with an orthopedist to assess the current 
severity of his left knee disorders, to include subluxation 
and arthritis.

The veteran claims that his right knee and right ankle 
disorders are secondary to his left knee disorders.  In 
August 2001, a VA examiner opined that the veteran's right 
knee and ankle disorders were not due to the veteran's left 
knee disorder.  The examiner opined that the veteran's 
disorders were due to his gout, obesity, multiple sprains, 
and general poor health.  The veteran contends that he has 
gained weight because he is not able to exercise due to his 
left knee disorders, and that his left knee disorders have 
caused him to shift his weight to his right side.  The 
veteran should be afforded another VA examination to assess 
whether his right knee and ankle disorders are secondarily 
related to his left knee disorders.  The examiner should 
address the August 2001 VA examiner's opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should associate the 
veteran's vocational rehabilitation 
folder with the claims folder.

3.  The RO should obtain the veteran's 
current treatment records regarding the 
claimed disorders, including the 
entirety of the veteran's treatment 
records from the Fort Harrison VAMC.  

4.  The RO should schedule the veteran 
for a VA examination with an 
orthopedist to address the current 
severity of his left knee disorders.  
With regard to the veteran's left knee 
disorders, the examiner should perform 
any radiological studies of the knee 
deemed necessary.  The examination of 
the knee should include range of motion 
studies, commentary as to the presence 
of instability or subluxation, the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

5.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his right 
ankle and right knee disorders, 
including whether they are causally 
related to his left knee disorders.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's right ankle 
and/or right knee disorders are 
etiologically related to the veteran's 
service-connected left knee disorders.  
The examiner should address the August 
2001 VA examination, and the veteran's 
gout, obesity, ankle sprains, and 
general health as it relates to his 
right ankle and right knee disorders.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

6.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for a right knee and 
ankle disorder, entitlement to a rating 
in excess of 10 percent for arthritis 
of the left knee, and the propriety of 
the reduction of the 10 percent rating 
assigned to subluxation of the right 
knee.  If the determination of these 
claims remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




